
	

113 S2017 IS: Lines Interfere with National Elections Act of 2014
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2017
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Mrs. Boxer (for herself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to ensure that voters in elections for Federal office do
			 not wait in long lines in order to vote. 
	
	
		1.Short title
			This Act may be cited as the
		  Lines Interfere with National Elections Act of 2014 or the LINE Act of 2014.2.Findings and purpose(a)FindingsCongress finds the following:(1)Excessive wait times at the election polls create an obstacle to an eligible citizen’s fundamental
			 right to vote.(2)The Presidential Commission on Election Administration found that, on the date of the 2012 Federal
			 election,  over 5,000,000 voters experienced wait times exceeding one
			 hour, and an additional
			 5,000,000 waited between a half hour and an hour.(3)The Presidential Commission on Election Administration found that several million eligible voters
			 stand in line for an unacceptably long time in order to cast a vote in a
			 Federal election, year after year.(4)The Presidential Commission on Election Administration found that excessive wait times are
			 avoidable if the jurisdiction has undergone proper planning and develops
			 systems to inform the responsible authorities when a breakdown occurs.(5)The Presidential Commission on Election Administration concluded that, as a general rule, no voter
			 should have to wait more than half an hour in order to have an opportunity
			 to vote.(6)The Presidential Commission on Election Administration offered several recommendations and best
			 practices that could directly reduce voter lines.(b)PurposeIt is the purpose of this Act to implement the Presidential Commission on Election Administration’s
			 recommendations aimed at reducing long lines at the election polls.3.Requirements for jurisdictions with substantial voter wait times(a)Remedial plans for States with excessive wait times(1)In generalThe Help America Vote Act of 2002 (42 U.S.C. 15301 et seq.) is amended by adding at the end the
			 following new title:XRemedial plans for States with excessive wait times1001.Remedial plans for States with excessive wait times(a)In generalEach jurisdiction for which the Attorney General, to the maximum extent practicable in coordination
			 with the Commission, determines that a substantial number of voters waited
			 more than 30 minutes to cast a vote in the election for Federal office
			 held on November 6, 2012, or any election for Federal office held on or
			 after such date, shall comply with a State remedial plan established under
			 this section in accordance with subsection (b).(b)State remedial plansThe Attorney General, to the maximum extent practicable in coordination with the Commission, shall
			 establish for each State or jurisdiction which is required to comply with
			 this section a State remedial plan to minimize the waiting times of
			 individuals voting in the State or jurisdiction in any election for
			 Federal office.(c)Jurisdiction definedFor purposes of this section, the term jurisdiction has the meaning given the term registrar's jurisdiction in section 8(j) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(j)).(d)Federal Register noticeNot later than March 1 of the year following the year in which an election for Federal office is
			 held, the Attorney General, to the maximum extent practicable in
			 coordination with the Commission, shall publish in the Federal Register a
			 list of States and jurisdictions that are required to comply with a State
			 remedial plan under this section.(e)State remedial plan certificationNot later than September 1 of the year following the year in which the Attorney General publishes
			 in the Federal Register a list described in subsection (d), the governor
			 of each State included on the list shall submit to the Attorney General a
			 letter certifying that the State has made a good faith effort to comply
			 with the State remedial plan established for the State under this section..(2)Conforming amendmentSection 401 of the Help America Vote Act of 2002 (42 U.S.C. 15511), as amended by section 2(a)(2),
			 is amended by striking and 403 and inserting 403, and the requirements of title X.(3)Clerical amendmentThe table of contents of such Act is amended by adding at the end the following:TITLE X—Remedial plans for States with excessive wait times
							Sec. 1001. Remedial plans for States with excessive wait times..(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.
			
